COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              DANIEL H. ROSE
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1999-13-2                                               PER CURIAM
                                                                                      FEBRUARY 4, 2014
              MARTEN TRANSPORT, LTD. AND
               PRAETORIAN INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Stephen T. Harper; Reinhardt/Harper/Davis, PLC , on brief), for
                               appellant.

                               (S. Vernon Priddy III; Michael L. Goff, Jr.; Two Rivers Law Group,
                               P.C., on brief), for appellees.


                     Daniel H. Rose appeals a decision of the Workers’ Compensation Commission finding

              Rose did not suffer a compensable injury by accident. Rose argues the commission erred in

              holding the accident was not compensable because it was not an actual risk that arose out of his

              employment with Marten Transport, Ltd.

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Rose v. Marten Transport, Ltd., JCN VA02000009391 (Oct. 7, 2013). We

              dispense with oral argument and summarily affirm because the facts and legal contentions are

              adequately presented in the materials before the Court and argument would not aid the decisional

              process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.